Citation Nr: 0933079	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  99-06 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim for service connection for eczema.

2.  Whether new and material evidence has been received in 
order to reopen a claim for service connection for chronic 
fatigue syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to July 
1959.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1998 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

Inasmuch as the Board sincerely regrets the additional delay 
of this matter, a remand is necessary before the claims can 
be properly adjudicated.

In December 2006, the Board remanded this case for additional 
development.  The development directed by the Board in that 
remand was not accomplished.  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

In the Board's December 2006 remand, it was determined that 
the notification letters issued did not comply with the 
requirements of Kent v. Nicholson, 20 Vet. App. 1, 12 (2006).  
In Kent, the Court held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information needed to reopen the 
claim and notifying the claimant of the evidence and 
information needed to establish entitlement to the underlying 
claim for the benefit sought by the claimant. The Court 
further held that VA must, in the context of a claim to 
reopen, look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial. 

In the last remand, the Board noted that the Veteran in this 
case had been provided with several different standards with 
respect to new and material evidence.  The proper standard in 
this case states, "new and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself of in connection with evidence 
previously assembled is so significant that is must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156 (2001).

The Board further noted that, while the RO had experienced 
difficulty in locating the Veteran and providing him with a 
copy of any necessary notification letter, that did not 
obviate the requirement that the Veteran be provided with the 
requisite notice in this matter.  In that vein, the Board 
identified three different locations at which the RO was to 
attempt to deliver notice to the Veteran.

Since the Board's remand, the RO issued two notice letters, 
one dated in December 2006 and another dated in October 2008.  
The Board notes that the April 2009 supplemental statement of 
the case indicates that a third letter in May 2007 was sent 
as well, but a copy of such is not included in the claims 
file.  Both the December 2006 and October 2008 contain the 
wrong standard for new and material evidence.  Both letters 
advise the Veteran under the standard that is currently in 
effect, despite the fact that the Board has identified the 
old standard as that which applies in the instant case.  In 
addition, the file contains no documentation of the notice 
being sent to the [redacted] address, 
despite the finding in the April 2009 supplemental statement 
of the case that a letter sent to such address was not 
returned.  

Further, the Board notes that the notice sent to the 
University of North Carolina Medical Center psychiatric ward 
address was returned as undeliverable as addressed.  While 
the Board acknowledges that residential addresses may be 
difficult to ascertain, the address of this facility should 
not.  A second attempt to notify the Veteran at this 
institution should be made.

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran of what evidence 
would substantiate his petition to reopen 
his claims of entitlement to service 
connection for eczema and chronic fatigue 
syndrome. Attempts to notify the Veteran 
should include mailings to:

a. The [redacted] address, to include 
in South Carolina and New York;
    b. The [redacted] 
address; and
c. The University of North Carolina 
Medical Center 
    psychiatric ward. 

Make all reasonable attempts to obtain the 
proper mailing address for University of 
North Carolina Medical Center 
psychiatric ward. 

The chronic fatigue claim was last denied 
in a June 1992 Board decision, and the 
skin disorder claim was last denied in a 
February 1988 Board decision.  To comply 
with the Kent ruling, the Veteran must be 
advised of the evidence and information 
that is necessary to reopen these claims. 

Specifically, in this case "new and 
material evidence" means evidence not 
previously submitted to agency decision 
makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself of in connection with evidence 
previously assembled is so significant 
that is must be considered in order to 
fairly decide the merits of the claim.  In 
addition, the Veteran should be advised of 
the element or elements required to 
establish service connection that were 
found insufficient in the previous 
denials.

Document all mailing attempts and results 
for each address noted above.  

2.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the Veteran's claims should be 
readjudicated, to include consideration of 
the proper version of 38 C.F.R. § 3.156 
(2001).  If the claims remain denied, the 
Veteran and his representative should be 
issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




